                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1/21/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                              -v-                              :
                                                               :
                                                               :      1:18-cr-827-GHW-2
 JIAN MIN HUANG                                                :
                                                               :            ORDER
                                            Defendants ::
                                                               :
 ------------------------------------------------------------- X



GREGORY H. WOODS, United States District Judge:



         The defendant’s January 9, 2020 sentencing submission, Dkt. No. 101, raises a number of

issues that the Court believes should be resolved prior to sentencing. For example, Ms. Huang takes

positions that appear to be inconsistent with her plea agreement—in particular by arguing for a

departure from the applicable guidelines range, and for a minor role adjustment not provided for in

the parties’ stipulated guidelines range. Ms. Huang also takes the position that the Government has

“failed in its duty to satisfy the ‘preponderance of the evidence’ quantum of proof standard” with

respect to the assessment of the appropriate loss amount. It appears that Ms. Huang may also wish

to present evidence to the Court to support her claim for entitlement to a minor role adjustment.

         As a result of the issues raised by the defendant’s sentencing submission, including the issues

highlighted above, sentencing will not take place on January 24, 2020 at 4:00 p.m. as currently

scheduled. Instead, the Court will hold a conference at that date and time to discuss the parties’

respective positions regarding the positions asserted by the defendant in her sentencing submission,

and their effect on the defendant’s plea agreement. In the event that the defendant wishes to pursue

the minor role adjustment suggested in the sentencing submission, or issues with respect to the loss
amount, the Court will also discuss the need to conduct a Fatico hearing with respect to those and

any other factual issues relevant to sentencing.

        SO ORDERED.

Dated: January 19, 2020
New York, New York                                     __________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge




                                                   2
